DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2022 is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Page 7, filed 06 September 2022, with respect to claims 3, 8, and 13 have been fully considered and are persuasive.  Therefore, the objections to claims 3, 8, and 13 have been withdrawn. 

Applicant’s arguments, see Pages 6-7, filed 06 September 2022, with respect to claims 1, 3-6, 14, 17, and 20-21 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1, 3-6, 14, 17, and 2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 12, 14, and 20-30 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,12,20: None of the prior art of record, alone or in combination, teaches or discloses a device for detecting a focal position of a machining laser beam in a laser machining head,
 	wherein said sensor arrangement includes a non-spatially-resolving sensor or detector, or a power detector, or a photodiode, a position of which is changeable in a direction of propagation of the decoupled at least one back reflection relative thereto in order to measure an intensity of the decoupled at least one back reflection near a beam axis thereof at different locations,
 	in combination with the rest of the limitations of independent claim 1.
Claims 14,21: None of the prior art of record, alone or in combination, teaches or discloses a method for detecting a focal position of a machining laser beam in a laser machining head,
 	wherein an intensity of the decoupled at least one back reflection near a beam axis thereof is measured at different locations by a non-spatially-resolving sensor or detector of said sensor arrangement, a position of which in a direction of propagation of the decoupled at least one back reflection is changeable relative thereto,
 	in combination with the rest of the limitations of independent claim 14.
Claims 22-29: None of the prior art of record, alone or in combination, teaches or discloses a device for detecting a focal position of a machining laser beam in a laser machining head,
 	wherein the decoupled at least one back reflection is split by a deflection unit into a plurality of partial reflections, optical paths of which from a last surface of a focusing optics to a sensor or detector of said sensor arrangement are different from one another,
 	in combination with the rest of the limitations of independent claim 22.
Claim 30: None of the prior art of record, alone or in combination, teaches or discloses a device for detecting a focal position of a machining laser beam in a laser machining head,
 	wherein said sensor arrangement comprises a scattering medium arranged along an optical axis of the decoupled at least one back reflection, wherein, for observation of a beam caustic of said laser beam, scattered light emanating from the decoupled at least one back reflection is imageable onto a detector using an imaging optics,
 	in combination with the rest of the limitations of independent claim 30.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896